DETAILED ACTION
Allowable Subject Matter
1.	Claims 21-26 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a water ride comprising the limitations required by independent claim 21.  Specifically, the independent claim is directed to a water ride comprising a riding surface, first and second inflatable layers, a support structure under the layers, nozzle and draining area particularly arranged.  The first layer inflates flat and extends from a front and rear portion of the riding surface. The second layer is positioned under a substantial portion of the riding surface. 
The support structure defines a water reservoir under the riding surface and first and second layers.  By arranging the first and second layers in this manner a stable water is achieved. One having ordinary skill in the art would not have found it obvious to modify a traditional water ride in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Huang (US Pub. No. 2018/0280813), Sgromo et al. (US Pat. No. 9,511,298).    

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711